Citation Nr: 9930521	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  97-18 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
traumatic arthritis of the right arm, shoulder and hand.

2.  Entitlement to service connection for seizures including 
as secondary to service-connected psychiatric disability.

3.  Entitlement to an increased evaluation for major 
depression, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1943 to November 
1945.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque in November 
1996.  The RO determined that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for traumatic arthritis of the right arm, 
shoulder and hand; denied entitlement to service connection 
for seizures including as secondary to service-connected 
major depression, and an increased evaluation for major 
depression.

The case has been forwarded to the Board for appellate 
review.

The issue of entitlement to an increased evaluation for major 
depression is addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The RO denied service connection for traumatic arthritis 
of the right shoulder, arm and hand when it issued a final, 
unappealed rating decision in September 1992.

2.  Evidence submitted since the final, unappealed September 
1992 rating decision does not bear directly or substantially 
upon the issue at hand, and by itself or in connection the 
evidence previously of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  The claim of entitlement to service connection for a 
seizure disorder including as secondary to service-connected 
major depression is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation. 


CONCLUSIONS OF LAW

1.  Evidence received since the September 1992 rating 
decision wherein the RO denied entitlement to service 
connection for traumatic arthritis of the right shoulder, arm 
and hand, is not new or material, and the veteran's claim for 
that benefit is not reopened.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 1191); 38 C.F.R. §§ 3.104, 3.156(a), 20.1103 
(1999). 

2.  The claim of entitlement to service connection for a 
seizure disorder including as secondary to service-connected 
major depression is not well grounded.  38 U.S.C.A. § 5107 
(West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  

A claimant may submit some supporting evidence that justifies 
a belief by a fair and impartial individual that the claim is 
plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 262 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

To justify a reopening of a claim on the basis of new and 
material evidence, there must be a reasonable possibility 
that the new evidence, when viewed in context of all the 
evidence, both old and new, would change the outcome.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

The evidence is "new" when it is not cumulative of evidence 
of record, and is not "material" when it could not possibly 
change the outcome of the case.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991).

"Material" evidence is evidence which is relevant to and 
probative of the issue at hand and, which, furthermore, when 
reviewed in context of all the evidence of record, both old 
and new, would change the outcome of the case.  Smith v. 
Derwinski, 1 Vet. App. 171 (1992).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In the Evans case, the Court expounded upon the "two-step 
analysis" which must be conducted under 38 U.S.C.A. § 5108.  

First, it must be determined whether the evidence presented 
or secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] evidence" 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Second, if the evidence is new and material the Board must 
reopen the claim and review all of the evidence of record to 
determine the outcome of the claim on the merits.

The first step involves three questions: 

(1) Is the newly presented evidence "new" (not of record at 
the time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record)? 

(2) Is it "probative" of the issue at hand? 

(3) If it is new and probative, then, in light of all the 
evidence of record, is there a reasonable possibility that 
the outcome of the claim on the merits would be changed?

However, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that the Court impermissibly ignored 
the definition of "material evidence" adopted by the 
Department in 38 C.F.R. § 3.156 and without sufficient 
justification or explanation, rewrote the regulation to 
require, with respect to newly submitted evidence, that 
"there must be a reasonable possibility that new evidence, 
when viewed in the context of all the evidence, both old and 
new, would change the outcome.  See, Colvin v. Derwinski, op. 
cit.  

The Federal Circuit held invalid the Colvin test for 
materiality as it was more restrictive than 38 C.F.R. § 
3.156(a).

In Elkins v. West, 12 Vet. App 209 (1999) the Court 
essentially held that the recent decision of the Federal 
Circuit in Hodge required the replacement of the two-step 
test in Manio with a three step test.  

Under the Elkins test, the Secretary must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening, the Secretary 
must determine whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.

Service connection may be established for disability incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991). 

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  

When the fact chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

If not shown during service, service connection may be 
granted for epilepsies if manifested to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999);  38 C.F.R. §§ 3.307, 
3.309 (1999).

Service connection may also be granted for a disorder which 
is proximately due to, the result of, or aggravated by a 
service connected disease or injury.  38 C.F.R. § 3.310 
(1999);  Allen v. Brown, 7 Vet. App. 439 (1995).

VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the new and material evidence needed to 
complete his claim.  Graves v. Brown, 8 Vet. App. 522, 525 
(1995).

This obligation depends upon the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).


In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz, op. cit.  But 
a lay witness is not capable of offering evidence requiring 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).
'
The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:




Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by the examiner, does not 
constitute "competent medical evidence" 
satisfying Grottveit v. Brown, 5 Vet. 
App. 91 (1993) requirement.  

Such evidence cannot enjoy the 
presumption of truthfulness accorded by 
Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995) (as to determination of well 
groundedness) and Justus v. Principi, 3 
Vet. App. 510, 512 (1992) (as to 
determination of whether there is new and 
material evidence for the purposes of 
reopening a claim), because a medical 
professional is not competent to opine as 
to matters outside the scope of his or 
her expertise, and a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional."

The Board is not bound to accept medical opinions which are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal, op. cit.; and Guimond v. Brown, 6 Vet. App. 69 
(1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, op. cit.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

The RO has fulfilled its obligation under section 5103(a) in 
its rating decision, and statement of the case in which it 
informed the veteran of the reasons his claim had been 
denied.  Also, by this decision, the Board informs the 
veteran of the type of new and material evidence needed to 
reopen his claim (with regard to arthritis).  The veteran in 
this case has not put VA on notice of the existence of 
specific evidence that may be both new and material, and 
sufficient to reopen his claim for service connection.

Preliminary Matter

Because of the somewhat convoluted or interwoven nature of 
the pertinent evidence in this case, the manner in which both 
the claims and the evidence has become apparent over the 
years, how the contentions and history have progressed, and 
given the nature of claims since service, all pertinent 
evidence will be recited below primarily on a chronological 
basis relating to both issues of service connection.  The 
relative substantive merits of each claim will thereafter be 
addressed individually.


Factual Background

The veteran's service records do not show any injury to the 
right arm, shoulder or hand.  In service, when treated for 
what was initially characterized as combat fatigue, he was 
noted to have some slight hand tremor which was felt to be 
associated therewith, but no other neurological signs or 
evidence of head injury.



A clinical entry in service medical records show that he was 
seen on February 28, 1944 on the USS ZEILIN with the 
diagnosis of cellulitis of the right wrist for which he was 
given bed rest and hot boric acid soaks, sulfathiazole powder 
and dressing, and returned to duty on March 1, 1944.

On a VA examination in November 1946, the veteran was noted 
to have small scars on the inner surface of the left wrist, 
outer side of the left hand and right knee.  He complained of 
pain in the lower right leg when he would stand for 4 hours.  
He claimed that in service, had had been on shipboard and had 
fallen through three hatches, during which experience he 
"received minor injuries to his leg" and two men were killed.  
On a special "rheumatism" examination, the examiner recorded 
complaints of "chronic fascial weakness on the medial and 
lateral borders of the middle third of the right tibia.  No 
objective findings.  No residuals".  There were no complaints 
or clinical findings of any problem involving the right arm, 
hand or shoulder.

On VA examination in June 1947, the veteran claimed that he 
had had the scars on his wrist prior to service, but that he 
had fallen on his ship and injured his leg which was scarred.  
He reported that his leg tired easily, and that he stood on 
his leg a lot at work and it felt weak.  On a special 
orthopedic examination, the veteran reported that he fell on 
shipboard and injured his right leg.  He said he was laid up 
for two to three days.  

Presently, he had pain and discomfort in the right leg, his 
leg would get weak and while it did not hurt him when he got 
up in the morning, by 2-3 in the afternoon, it became quite 
tired.  The veteran walked with a normal gait and the right 
leg compared favorably to the left one.  There were a few 
superficial varicose veins on the posterior aspect of each 
leg.  Otherwise, the examiner noted no right leg 
abnormalities.  There were no complaints or clinical findings 
of any problem involving the right arm, hand or shoulder.

On VA examination in March 1949, the veteran reported that he 
had had a scar on his left wrist from prior to service, and 
that that he had a scar on the upper part of his right leg.  
He complained that his right leg would go to sleep.  There 
were no complaints or clinical findings of any problem 
involving the right arm, hand or shoulder.

In response to the veteran's representative's claim that the 
veteran had injured his right leg in a fall onboard ship, in 
April 1949 the RO denied entitlement to service connection 
for residuals of an injury to the right leg and mild 
bilateral varicose veins.

A private physician, JAR, M.D., in a statement dated in May 
1949, reported that he had examined the veteran in April 1949 
at which time he complained that he had a dead or numb 
feeling in his right leg below the right knee and had given a 
history of a right knee injury in 1943.  In pertinent part, 
on examination, no right leg abnormality was found and he was 
diagnosed as having psychoneurosis. 

Later in May 1949, a rating board requested that 
investigation be undertaken by the service department with 
regard to the veteran's allegations that he had fallen 30 
feet  while on maneuvers, into a hatch, while on the USS 
ZEILIN and injured his right leg for which he had been 
hospitalized for 2-3 days in 1943.

On VA psychiatric examination in June 1949, the veteran 
incidentally reported that something was wrong because he was 
not being given pension for his injured legs and that there 
must be records somewhere.  It was noted that he continued to 
work satisfactorily as a carpenter at a local military base.  
There were no complaints or clinical findings of any problem 
involving the right arm, hand or shoulder.

A VA Form 3102 is of record, dated in July 1949, confirming 
the veteran had claimed that in October 1943, he sustained an 
injury to his right leg when he "fell about 30 feet into a 
hatch off Honolulu on island maneuvers" and for which he was 
reportedly hospitalized for three days about the USS ZEILIN.  

A request was made of the Navy Department to search the 
ship's records and respond as to that allegation.  The 
service department's response was that 

The records of the USS ZEILIN contain no 
information relative to the alleged 
injury.  According to a statistical 
report in this Bureau, (the veteran) was 
admitted to the sick list on board the 
USS ZEILIN from 2/28/44 to 3/1/44 with 
the diagnosis: Cellulitis, acute, right 
wrist".  No detailed record of treatment 
is available.  

In October 1949, the veteran in correspondence with VA stated 
that at the time he filed his initial claim for disability, 
he had not mentioned a claim for residuals of an injury to 
his right wrist which occurred in combat in 1944, and for 
which he was treated in sick bay on the USS ZEILIN.  He did 
not mention his right shoulder, arm or hand.

In November 1949 the RO initially denied service connection 
for residuals of cellulitis of the right wrist and confirmed 
prior action on the right leg and bilateral varicose veins.

On a VA hospitalization in March 1950, the veteran complained 
of fever and chills, and pain in the right hip to the right 
side of the leg.  He stated that he had fallen in service and 
gone through 3 decks and had been carried off on a stretcher.  
He said that there had been no X-ray and he had been in sick 
bay for 2 days.  He said that he now had tired legs, his back 
hurt and his right knee hurt but was without swelling.  The 
veteran described in detail the reported fall in service, 
stating that he had fallen three decks, and had tried to hold 
himself with a steel beam on the second deck at which time he 
hurt his hand.  


Examination showed slight tenderness at the medial aspect of 
the right knee and moderate quadriceps atrophy.  Hands and 
forearms were negative and X-ray of the spine was negative 
except for slight shortening of the anterior lordotic curve.  
Diagnosis was mild low back strain, but the examiner said he 
"could not account for all symptoms".  

A private neurologist, L.J.M., M.D., examined the veteran in 
May 1950.  The veteran gave a detailed history of the 
reported injury in service.  Specifically, the veteran then 
stated that in a 40 foot fall onboard ship in 1944, he had 
landed on his feet on a steel deck; and that the fall had 
been partially broken by his grabbing a projecting piece of 
metal.  He said that there had been no immediate loss of 
consciousness or paralysis, although he said he had been a 
little dizzy at the time.  The veteran reported that soon 
thereafter he developed a peculiar type of numbness and 
diffuse pain in the entire right lower extremity, of an 
intermittent nature, and that about a year later, he 
developed similar problems in his right upper extremity, 
particularly the ulnar aspect of the right forearm and hand.  
He had some ongoing weakness in both areas.  More recently, 
he had developed a twitching of his right eye.  He also had 
pain in the level of the right costal margin.

The examiner described in detail the multiple negative 
findings, except for slight ptosis of the right eye, and 
reported that absent additional studies a diagnosis could not 
be made, but evidence pointed to a left-sided intracranial 
lesion close to the midline.

ED, D.C., in a statement dated in March 1950, reported that 
he had examined the veteran and found that he had central 
paralysis affecting the right side causing numbness and pain, 
a condition apparently caused by compression in the lumbar 
vertebra.

Two affidavits were submitted, dated in March 1950, from 
former service comrades of the veteran's, recalling that the 
veteran and another man had fallen while on board ship.  

One man had been in sick bay at the time and did not recall 
the nature of the veteran's injuries.  The other man recalled 
that the veteran had complained of stiffness in the right 
side and back and hand.

In July 1950 the RO denied service connection for residuals 
of injury to the back or right leg as well as continued 
denial of service connection for cellulitis of the right 
wrist.  The veteran was so informed.

A statement was received from ABS, M.D., dated in August 
1950, to the effect that the veteran had been examined after 
giving a history of inservice injury in a fall.  Examination 
showed relatively normal findings except for hives on his 
body, some slight smallness in the right leg compared to the 
left, and the presence of tremors and some diminished 
neurological signs on the right upper and lower extremities 
with lost abdominal reflexes.  The physician opined that he 
was unable to state whether any injury had any bearing on the 
situation, but that the symptoms might relate to early 
multiple sclerosis. 

The veteran was hospitalized by VA in November 1950 when he 
stated that his symptoms started with the inservice accident 
which he described as involving falling 30 feet through the 
hold of the ship, grabbing a beam but not being able to hold 
on, falling another 10 feet and landing on a jeep.  He stated 
that he had first been hospitalized initially for stiffness 
for 2-3 days, and later rehospitalized when he developed 
weakness in the right arm and leg.  

On examination, findings were relatively normal except that 
he had questionable ptosis of the left eye, slight deviation 
of the tongue on the left, a mild right sided hypalgesia of 
the entire body and a mild hyperreflexia on the right side.  
He was also belching repeatedly.  There was a question of 
mild weakness of the right upper extremity and 
incoordination, all of which were equivocal.  Spinal tap 
showed a first zone gold curve but normal protein.  
Electroencephalogram (EEG) showed bifrontal S2 in the 
sleeping records.  

After admission and marked symptomatic improvement, it was 
opined that "on retrospect, all neurological abnormalities 
were extremely equivocal, but were worthy of mention...in 
view of the abnormal EEG".  Except for the localizing 
symptoms in the frontal lobe, however, there were no 
abnormalities.  Final diagnoses were: "(1) 
Encephalomyelopathy, probably post traumatic, manifested by 
ptosis, on the left, deviation of the tongue on the left, 
weakness of the right upper arm, incoordination on the right, 
slight hyperreflexia on the right and right sided 
hemihypalgesia and abnormal EEG, treated, not operated, 
improved; (2) Conversion reaction..."

In December 1950 the RO denied entitlement to service 
connection for the condition described as encephalomyelopathy 
as having been manifested only during the above cited 
hospitalization.  The veteran was informed of that decision.  
A VA Form 119 is of record showing that on his notification, 
the veteran contacted the RO, very concerned that he had been 
denied benefits for the results of his inservice fall 
involving the right side, and stated that he would obtain 
further affidavits in regard to the fall.

The veteran soon thereafter submitted an affidavit from the 
former chaplain of the USS ZEILIN to the effect that he 
recalled that the veteran and another sailor had fallen on 
shipboard.  He recalled that it had been a long fall and that 
he was called on to administer sacraments for those in 
danger.  Because of the long fall, the chaplain said that on 
returning to duty, the veteran was felt to be lucky because 
of the danger he had been in.

A copy of a statement directed to other than VA was received 
in January 1951 from Dr. RR to the effect it was his opinion 
that the veteran "had become ill due to a hard fall", a 
conclusion reached after examination and analysis.  X-rays 
showed a severe tilt of the 1st, 2nd and 3rd vertebra and 
other findings including involvement of the entire right 
side.  It was felt that the veteran could not perform work.



Additional affidavits were received from two former service 
comrades on the USS ZEILIN to the effect that they recalled 
that the veteran had fallen in mid summer or late 1943.

In March 1951, a statement was received from MGR, M.D., after 
examining the veteran.  Dr. R found typical severe myositis-
arthritis of the entire spine, right elbow and right foot.  
However, X-rays showed no pathology.  He opined that these 
symptoms were the result of a severe fall, which the veteran 
had described from service.

Again, a search was undertaken by the service department for 
the veteran's service record and smooth deck logs for the USS 
ZEILIN for the period of the claimed accident.  The 
department certified that no further records were found.

Another affidavit was submitted from a former service comrade 
who recalled the veteran having fallen in early 1944, having 
been confined to sick bay for a long time thereafter, and 
later complaining of pain in his back and arms.

Another statement was received in May 1952 from MGR, M.D., 
who had treated the veteran since March 1951, opining that he 
had myositis-arthritis as a result of a severe fall.  X-rays 
showed no pathology.

In February 1953, the Board considered the issue then 
characterized as "service connection for residuals of a fall 
on board ship".  The evidence of record at the time is as 
cited above.  The Board concluded that there was no 
evidentiary basis for finding "service connection for 
myositis-arthritis of the spine, right elbow and right foot 
as having been incurred in service or as having been 
manifested within the statutory one year period."  

In March 1953, a former veteran's service officer filed an 
affidavit stating that he had been associated with the 
veteran and had seen him repeatedly in association therewith 
over a period of time; that he noted that documentation now 
confirmed that the veteran had fallen in service, and that he 
could confirm that he had complained of problems involving 
his right extremities which should be associated therewith.
 
A report of VA hospitalization is of record from January 1959 
showing that the veteran had been admitted with complaints 
relating to his right side.  He also asserted his belief that 
his psychiatric problems had been misdiagnosed by VA.  
Examination showed various complaints including regarding the 
veteran's bowels, etc.  Diagnoses were irritable bowel 
syndrome; allergic rhinitis and hyperpigmentation of the 
forehead and temples.  The record reflects that the 
prevailing nature of the psychiatric symptomatology was felt 
to underlay the complaints.  It was recommended that an 
attempt be made to explain the situation and cause of 
symptoms, etc., to the veteran and his family although it was 
felt that this might not be fully understood.

Another statement was received, dated in November 1966, from 
MGR, M.D., to the effect that he had been treating the 
veteran since February 1951 (giving the dates of care) for 
chronic low-grade arthritis with recurrent periods of 
exacerbation.  His impairment now included his right hand due 
to arthritis and he had begun to wear arch supports.

On VA examination in January 1967, the veteran complained of 
trouble with his entire right side of the body and weakness, 
etc. in the arm and leg.  The examination was limited to a 
mental health evaluation.  The veteran repeated that he had 
had progressive right sided problems which he attributed to a 
fall in service.  However, he was continuing to work at the 
service facility as a carpenter, and currently had no right 
arm weakness.  

The examiner concluded after examination that there was no 
sign of any pre-senilia or senile organic brain syndrome.  
The diagnosis was anxiety reaction, chronic, moderate, 
manifested by some tenseness, and over concern with multiple 
somatic complaints. 

In February 1967, the RO, in pertinent part, denied 
entitlement to service connection for arthritis.

In March 1968, a decision by the Board was to the effect that 
arthritis was not incurred in or aggravated by service and 
could not be so presumed.  The Board noted that the veteran 
had alleged that when it previously denied his claim, the 
Board had not had the benefit of all of the affidavit and 
other evidence sustaining that he had in fact been injured in 
a fall in service.  The Board decision described in detail 
the veteran's service records and the allegations with regard 
to his fall in service, as well as affidavits and other 
evidence relating to that incident.  

In the discussion of the issue on appeal, the Board noted 
that notwithstanding the diagnosis of arthritis in 1951, the 
physician then and later as well as another physician, had 
found no X-ray evidence to support that diagnosis; that the 
current problems were primarily psychiatric in nature; and 
that even if arthritis were to be found at the time of the 
decision, this alone would not provide a foundation for 
service connection as more than 22 years with negative 
findings had elapsed since discharge from service.  

On VA examination in June 1977, the veteran was primarily 
examined for his mental health, although he repeated that he 
had fallen in service and that this had precipitated all 
sorts of right side problems.  He reported being treated for 
those problems by the same physician who gave him his thyroid 
medication.  Diagnosis was anxiety neurosis manifested by 
excitability, over-concern with somatic complaints, anxiety 
and insomnia.

Another statement was received from MGR, M.D., dated in 
September 1981, reiterating what had been said before with 
respect to the veteran 's history of inservice fall and 
injuries, and resultant treatment for arthritis regularly 
starting in 1951, absent X-ray evidence of same, although 
this had become less frequent since 1954.  The arthritic 
findings complained of included the neck, shoulders, spine, 
right elbow and right foot.

In September 1981, the RO, in pertinent part, continued the 
denial of service connection for arthritis.

Another statement was received from MGR, M.D., dated in 
November 1982, essentially reiterating what he had said 
previously, as identified above.

The veteran was hospitalized by VA in October and November 
1982 after having been seen at a private facility for angina, 
and tests had shown heart problems.  On examination, he gave 
a history of degenerative arthritis as well as peptic ulcer 
disease.  Diagnoses included coronary artery disease with a 
99% stenosis of the left anterior descending artery as well 
as aortic stenosis of a mild degree and degenerative 
arthritis.  The veteran underwent a coronary artery bypass 
graft.

VA outpatient records from the 1980's, and a hospital report 
from 1984 show various complaints including nervousness.  It 
was noted that the veteran's cardiac problems primarily had 
required that he retire.  Both the veteran and his wife noted 
on the VA examination that his heart surgery had seemed to 
have an effect on his cerebral function in that there was a 
noticeable loss of memory, decreased ability to calculate, 
etc.  

In January 1986 on the then issue of entitlement to an 
evaluation in excess of 10 percent for the veteran's anxiety 
neurosis, the Board indicated that his apparent deterioration 
in memory, etc. was due to his heart condition and not a 
facet of his psychiatric disability.  

On VA hospitalization in 1986, the veteran was seen for 
cardiac problems as well as major depression, arthritis and 
other problems.  VA clinical and other outpatient records 
show that he was later seen in 1986 for open heart surgery.  
Thereafter, he was seen for complaints to include his left 
shoulder and scapula.

In July 1992, an original copy of an affidavit signed by RF 
in 1950, was entered into evidence.  The affiant had been a 
service comrade of the veteran and the two of them had been 
knocked down the hatch.  He stated that after their release 
from the hospital, the veteran had complained of severe pains 
radiating into his right leg.

Another service comrade, in a statement dated in February 
1951, reported that he could not recall the inservice falling 
incident, but suggested that records might be available at 
the service department.  

Duplicates of other prior affidavits were submitted.  In a VA 
Form 21-4138, signed by the veteran in July 1992, he again 
filed for service connection for arthritis as a result of his 
accidental fall while in service.

In September 1989, there were notations that the veteran 
injured his right shoulder either in a motor vehicle accident 
or at the state fair.   Service connection was denied in 
pertinent part for arthritis, generalized and in the right 
arm, right shoulder and right hand, as well as low back.

The veteran was seen as a VA outpatient in a variety of 
occasions.  He said that he had had a myocardial infarction.  
Other problems included his nervous disorder, ptosis in one 
eye, aortic stenosis and other complaints.

Rating action by the RO in September 15, 1992 was to the 
effect that service connection was not warranted for 
arthritis, right shoulder and arm and hand.  The veteran as 
so notified in a letter dated October 6, 1992.

The veteran thereafter submitted numerous duplicates of prior 
affidavits and other evidence, including statements from Dr. 
R.  Clinical records show that in August 1993, he had been 
seen by VA for numerous problems including hernia, aortic 
stenosis, nervousness, ptosis and history of infarction and 
multiple heart surgeries.

VA outpatient reports from mid-1994 show that the veteran had 
complained of peculiar sounds or noises followed by tremors 
or shaking of his arms and legs that lasted about 5 minutes.  
Afterwards he had felt tired.  He reported that he had just 
started a new heart medication and wondered if this was 
involved in the tremor symptoms.  He specifically denied 
having ever experienced anything like that before.  A 
computerized tomography (CT) scan was normal.  Dilantin was 
continued.  Another notation in July 1994 was that he had had 
a seizure and had been incontinent of urine on several 
occasions.  

Subsequent outpatient records show that thereafter, the 
veteran had complaints of locking of the left shoulder, which 
had started at about the time of the first seizure; before 
that, he said he had had right knee problems.  

Various procedures were undertaken including electromyogram 
(EMG) which was negative; electroencephalogram (EEG), which 
was negative; CT scan showed equivocal findings with regard 
to cerebellar findings and further studies were ordered.  
Electrocardiogram (ECG) showed old heart changes.  It was 
noted that the veteran had no seizure activity while in the 
hospital.  On admission his blood pressure had been elevated 
(172/120), but it was noted that he had missed his dose of 
Dilantin.  Blood pressure remained within normal limits 
during hospitalization.  Neurological work-up was otherwise 
negative.

On VA examination in May 1995, the veteran reported having 
had a seizure of some sort in July 1994 after which 
antidepressant medication had been stopped.  On the 
psychiatric evaluation, he reported having heard some sort of 
mumbling noises in and since the summer of 1994.  



Pertinent diagnoses were severe, recurrent major depression 
and a history of various problems including a seizure in July 
1994.

In September 1995, an outpatient notation show that the 
veteran had another seizure which was witnessed by his wife.  
Another notation in September 1995 was that he had a small 
laceration on his head; he gave a history of having had a 
boil on his head.  CT scan of the head showed no change.  
Dilantin was continued.

On VA examination in September 1996, the veteran gave a 
history of the inservice fall in which he said he had head 
trauma complicated by loss of consciousness.  However, he had 
had no actual seizure disorder until 1994, followed by two 
nocturnal seizures of a generalized nature.  

The veteran specifically reported that after the second 
seizure, he had noticed some weakness on the right side.  The 
examiner noted that various evaluative tests had shown some 
equivocal findings but nothing definitive in the way of brain 
abnormalities.  

Specifically, the examiner stated as follows:

The patient has reportedly had two 
nocturnal seizures, currently well 
controlled on medications.  One CT scan 
suggests left brain calcifications, 
however, a prior CT scan and MRI were not 
significantly abnormal.  While it is true 
that seizures may complicate a history of 
head trauma, often not occurring until 
months or even years following the 
traumatic injury, it is highly unusual 
for seizures to develop more than 50 
years following an injury.  

In addition, the patient's imaging 
studies are nonspecific, and he has 
several other risk factors, namely 
history of coronary artery disease, and 
an artificial heart valve, that could 
cause minor cardioembolic events, 
producing minor strokes that might serve 
as a focus of seizures.  While it is 
unclear from the patient's medical record 
the specific cause of the seizure 
disorder, it is in my opinion very 
unlikely that this relates to head trauma 
in such remote past, especially in light 
of nonspecific imaging findings, the lack 
of a history of a skull fracture or head 
surgery, and the lack of intervening 
seizures in a period of 50 years since 
his injury. 

The RO, in a rating decision on November 13, 1996, denied 
entitlement to service connection for a seizure disorder on 
both a direct and secondary basis; it also found that new and 
material evidence had not been submitted to reopen the claim 
with regard to service connection for arthritis involving the 
right arm, shoulder and hand.   

The veteran was so informed in a letter dated November 18, 
1996 and filed a Notice of Disagreement (NOD) on a VA Form 
21-5138 dated and received in December 1996.  A Statement of 
the Case (SOC) was issued in May 1997.  

The veteran filed a VA Form 9, Substantive Appeal, in May 
1997, at which time he enclosed copies of numerous documents 
already of record including several of the affidavits from 
service comrades, etc.  Included therein were copies of pages 
from ship logs and other official reports and records 
relating to wartime service, particularly for the USS BELNAP 
and USS ZEILIN showing several combat-related incidents when 
various service personnel were injured, although the veteran 
was not specifically cited as one of them.  One such document 
shows that the veteran was recognized for his creditable 
performance in extinguishing a fire associated therewith on 
the bridge deck.

A Supplemental SOC was issued by the RO in October 1997.  
Since that time the veteran has submitted additional copies 
of documents previously of record which relate to the two 
issues herein under consideration.


I.  Whether new and material evidence has 
been submitted to reopen the claim for 
entitlement to service connection for 
traumatic arthritis of the right arm, 
shoulder and hand.

Analysis

The veteran seeks to reopen his claim for service connection 
for traumatic arthritis of the right arm, shoulder and hand 
which the RO last finally denied in 1992.  The claim may not 
be reopened and allowed unless new and material evidence has 
been presented.  

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.

The 1992 RO decision is the most recent final decision, and 
is thus the one from which the issue is raised as to new and 
material evidence.  

At the time of the 1992 RO decision, there was essentially 
the same clinical and other evidence as is now in the file, 
namely that while given the veteran fell in 1943 or 1944, he 
did not show objective signs of arthritis for many years 
thereafter.  This clearly takes into consideration the 
repeated statements by one or more physicians who had seen 
him since 1951, and who accepted as gospel the veteran's 
statement with regard to having injured various bones in his 
body in service.  

The RO's 1992 decision also took into consideration the clear 
and unequivocal, objectively demonstrated nature of 
orthopedic problems in and since service.  In this instance, 
the opinion of a physician based solely on the somewhat 
inaccurate historical recordation by a veteran absent 
supportive documentation is not credible.

Specifically, in order to clarify what appears to have become 
somewhat confusing in the mind of the veteran, review of the 
RO's 1992 decision shows, in essence, that for some time, it 
has been acknowledged that the veteran was involved in some 
sort of hatch incident while in service.  [Nonetheless, it is 
noteworthy that the nature of that incident has changed over 
the years depending in part perhaps on the purposes for its 
being told].  

In any event, the fact that service records were themselves 
initially relatively unhelpful in this regard has been well 
overcome by the numerous affidavits provided by credible 
witnesses to such an incident.  It is also helpful that the 
actual ships logs and other data tend to confirm the gist of 
the story as well.  

That such an incident may reasonably have occurred is 
stipulated, although it remains debatable the nature of any 
specifics as to how it occurred, what was hit, how badly the 
veteran was injured, etc., not to mention the nature of 
alleged chronic injury residuals the veteran exhibited 
thereafter.  Thus, no matter how addressed, the pivotal issue 
is a valid nexus between current disability and anything of 
service origin.




The veteran's opinions as to his having injured one of 
another body part in service as it relates to the nature of 
such injuries, and/or that his current orthopedic problems 
are related thereto, are precluded as being neither based on 
medical knowledge (see, Espiritu, Grottveit, etc.); nor are 
they credible in the light of the other objective 
documentation of record.  (see, i.e., Culver).

The veteran has also submitted statements from service 
comrades which delineate recollections of the incident.  
Again, while the comrades are undoubtedly endeavoring to be 
of genuine assistance to the veteran with regard to his claim 
and the Board does not doubt their sincerity in that regard, 
these recollections as to the veteran's alleged specific 
injuries are not provided as medical experts, which they are 
not shown to be, and are otherwise simply not in keeping with 
the original contemporaneous documentation which was and 
remains clearly of record.  The one affiant who has medical 
expertise did not offer an opinion as to such residuals.

It is noted that the veteran's and service comrades' opinions 
as to the etiology of a current right elbow, hand and 
shoulder problems are of minimal probative value as they are 
not shown to have the medical credentials requisite to offer 
a competent medical opinion as to causation and/or diagnosis 
which is, after all, the basic element required for their 
recollections now to have significant impact in contrast to 
the other and universally contrary evidence of record.   
Grottveit, Espiritu.

Finally, the veteran has introduced as "new and material" 
additional data only with regard to the pertinent ships on 
which he served, [data which are not in conflict with prior 
evidence of record, and which are consistent both with prior 
associated conclusions], and copies of previously considered 
affidavits and medical statements.  





These data are exactly the sort which does not fulfill the 
requirements specifically set out above as satisfying 
Grottveit, nor do they enjoy the presumption of truthfulness 
accorded by Robinette, and most particularly, Justus cases, 
which specifically find that as to determination of whether 
there is new and material evidence for the purpose of 
reopening a claim, a bare transcription of a lay history by a 
physician is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional." LeShore supra.

Furthermore, the Board is not bound to accept medical 
opinions which are based on history supplied by the veteran 
where that history is unsupported by the medical evidence 
pursuant to Black, Swann, Reonal and Guimond cases.  

It is also noted that while one diagnosis in 1951 was 
arthritis, it was decades later that arthritis was actually 
demonstrated by radiographic studies; moreover, the arthritis 
described at that time was not said to involve the right arm, 
shoulder or hand but initially elsewhere only.  Only later, 
when arthritis complaints were said to involve other joints 
was the opinion retroactively expanded to include those 
joints.  

In any event, these decisions discussed above were all 
soundly rendered based on the evidence of record in 1992.  
The Board finds that new and material evidence has not been 
submitted to warrant reopening the veteran's claim for 
service connection.  

The specified basis of the RO's 1992 denial is not changed 
materially by the additional data which are without competent 
medical evidence of present orthopedic (right arm, shoulder, 
hand) disabilities with a nexus to active service.  The 
collateral service medical records reviewed at that time, 
which have been referenced in various contexts since then, 
were a duplicate of what was already of record in both 
substance and form.  


As for the additional evidence submitted since that time, and 
for the foregoing reasons, the Board notes that the added 
evidence is not new and material as it does not bear directly 
and substantially on the specific matters under 
consideration, is cumulative and/or redundant, and by itself 
or in combination with the other evidence, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claims.  

As the Board noted earlier, the Court recently announced a 
three step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim, and if so, VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record and lastly, if the claim 
is well grounded, VA must proceed to evaluate the merits of 
the claim, but only after ensuring that the duty to assist 
has been fulfilled.  Winters v. West, 12 Vet. App 203 (1999); 
Elkins v. West, 12 Vet. App 209 (1999). 

Accordingly, in view of the fact that new and material 
evidence has not been submitted to reopen the veteran's claim 
for entitlement to service connection for arthritis of the 
right arm, shoulder and hand, the first element has not been 
met.  No further analysis of the application to reopen the 
claims is appropriate.  Butler v. Brown, 9 Vet. App. at 171 
(1996).


II.  Entitlement to service connection 
for seizures including as secondary to 
service-connected psychiatric disability.
Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit, 5 Vet. App. at 92.  


Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection for seizures, on 
any basis, is not well grounded and should be denied.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, 1 Vet. 
App. at 81.

The claimant does not meet this burden by merely presenting 
his lay opinion because such evidence does not constitute 
competent medical authority.  Espiritu, 2 Vet. App. 492.

Consequently, lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim, Tirpak, 2 Vet. App. at 611, the absence of 
cognizable evidence renders the veteran's claim not well 
grounded.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran currently has a seizure 
disorder of service origin.  In fact, the entirely credible 
medical opinion rendered as requested by a VA examiner at the 
time of a recent examination, is rather unequivocal (and 
incidentally, well reasoned, as cited above) in reaching the 
conclusion that whatever caused the veteran's so-called 
seizures first shown in 1994, [and this remains somewhat 
vague at best as to both what they were and what caused 
them,], there was, nonetheless, no sound basis for concluding 
that they were anything of service origin.  Furthermore, the 
veteran is not shown to have manifested a seizure disorder to 
a compensable degree during the first post service year.





In the absence of medical evidence of a present disability 
due to service or any incident therein, there is no valid 
claim; similarly neither is there a valid claim with regard 
to the veteran's having developed seizures as secondary to 
his service-connected major depression including medication 
taken therefor.  It is neither contended nor is it shown that 
the veteran's current seizure disorder is aggravated by his 
service-connected major depression.

In summary, the Board finds that the evidentiary record does 
not contain competent medical evidence of a seizure disorder 
linked to the veteran's period of service on any basis, or 
his service-connected major depression.  

In this regard, there is also no need to delve into whether 
or not the veteran did or did not injure his head when he 
fell (as stipulated) in service.  However, it is 
parenthetically noteworthy that the first time such a claim 
was made was after rather than before the seizure disorder 
was manifested on two occasions, in 1994, some five decades 
after the alleged incident.

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which denied the 
claim on the merits, he has not been prejudiced by the 
decision.  This is because on assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
seizures on any basis.




The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the appellant has not submitted a well grounded claim of 
entitlement to service connection for seizures including as 
secondary to his service-connected major depression, the 
doctrine of reasonable doubt has no application to his case.


ORDER

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
traumatic arthritis of the right shoulder, arm and hand, the 
appeal is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for seizures, including as 
secondary to service-connected major depression, the appeal 
is denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the nature and 
severity of his service-connected major depression are 
sufficient to conclude that his claim for an increased rating 
for this disability is well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

Prior mental hygiene reports, examinations and outpatient 
files are in the file for comparison.  

On VA examination in May 1995, Global Assessment of 
Functioning (GAF) score was 50, and the veteran was described 
as having serious social and occupational impairment. 

The veteran underwent a VA psychiatric evaluation in October 
1996, report of which is in the file.  At that time, his 
diagnosis was recurrent, severe major depression, and the 
assigned GAF was again 50. 

The veteran was informed by letter in August 1998 that his 
claim was being forwarded to the Board, and referencing him 
to 38 C.F.R. § 20.1304 with regard additional evidence that 
might be subsequently submitted.

In October 1998 and again in June 1999, correspondence and 
packets of evidence were received by the Board directly from 
the veteran, including a statement from a VA physician, dated 
in October 1998, relating to his care for psychiatric 
disability, said to be of moderate degree, and assigning a 
GAF of 58-60.  

The veteran did not submit a waiver of initial RO 
consideration of such evidence pursuant to 38 C.F.R. 
§ 20.1304.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the increased 
rating for his psychiatric disability as prepared and 
certified for appellate review pending a remand of the case 
to the RO for further development as follows:

1.  The RO should contact the veteran and 
request that he submit any additional 
evidence which he feels is pertinent to 
his claim for an increased evaluation for 
his major depression.  The RO should 
assist the veteran in this regard.

2.  The RO should arrange for a VA 
psychiatric examination of the veteran 
for the purpose of ascertaining the 
nature and extent of severity of his 
major depression, and analyzing the 
comparative findings on the October 1996 
VA examination with the report of ongoing 
care by a VA psychiatrist in October 
1998, when the veteran was said to have 
severe disability and a GAF of 50, and 
October 1998 when he was said to have 
moderate disability and a GAF of 58/60.





The claims file, copies of the previous 
and amended criteria for rating 
psychiatric disorders, and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examiner must annotate the examination 
report in this regard.  

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by his major depression.  If there are 
other psychiatric disorders found, in 
addition to major depression, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  

If a psychiatric disorder(s) other than 
major depression is or are found on 
examination, the examiner should offer an 
opinion as to whether any such disorder 
is causally or etiologically related to 
major depression, and, if not so related, 
whether the major depression has any 
effect on the severity of any other 
psychiatric disorder.  During the course 
of the examination, the examiner should 
identify all of the veteran's service-
connected major depression.


The psychiatric examiner should also 
endeavor to distinguish the relative 
symptomatic impact from a social and 
industrial standpoint, of the veteran's 
reported nonservice-connected seizures as 
well as his other multiple nonservice-
connected disabilities, from his service-
connected major depression, citing 
evidence in the file as pertinent.

The examiner should provide a numerical 
score on the GAF Scale provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders, in relation to the 
veteran's impairment from major 
depression, and must include a definition 
of the numerical GAF score currently 
assigned, as it relates to the veteran's 
occupational and social impairment.  If 
the historical diagnosis of major 
depression is changed following 
examination, the examiner should state 
whether the new diagnosis represents 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.  Any opinions 
expressed must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of an increased 
rating for major depression with 
application of those criteria more 
favorable to the veteran, and document 
its consideration of the applicability of 
the criteria under 38 C.F.R. 
§ 3.321(b)(1) (1999).  

If the benefits requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals







